Fourth Court of Appeals
                                        San Antonio, Texas
                                             September 2, 2016

                                            No. 04-16-00528-CV

    IN RE VALERO ENERGY CORPORATION; Valero Refining-New Orleans, LLC; Valero
      Refining-Texas, L.P.; Valero Services, Inc.; Valero Unit Investments, LLC; Valero Retail
     Holdings, Inc.; Valero International Holdings, Inc.; and Valero Refining and Marketing Co.

                                     Original Mandamus Proceeding1

                                                   ORDER

Sitting:         Marialyn Barnard, Justice
                 Patricia O. Alvarez, Justice
                 Jason Pulliam, Justice

       On August 18, 2016, Relators filed a petition for writ of mandamus. This court is of the
opinion that a serious question concerning the mandamus relief sought requires further
consideration. See TEX. R. APP. P. 52.8(b). The respondent and the real party in interest
may file a response to the petition in this court no later than September 16, 2016. Any such
response must conform to Texas Rule of Appellate Procedure 52.4.


           It is so ORDERED on September 2, 2016.


                                                        PER CURIAM




           ATTESTED TO: ______________________________
                        Keith E. Hottle, Clerk




1
  This proceeding arises out of Cause No. 2011-CI-04253, styled Judith Albarran et al v. Koch Specialty Plant
Services, et al, pending in the 166th Judicial District Court, Bexar County, Texas, the Honorable Michael E. Mery
presiding.